OFFICE OF THE ATTORNEY GENERAL OF TEXAS       -
                 AUSTIN         ,         /




                               I/,/’
                                  I
                               /
                          I--- \\
                                                               12




    amhal,    andatthesametimeoeeeivo      thsieemof
    offiaoproriaedunder the sfrrtutee
                                    reJrtingto
    Constable8t


    populationand containluga e%ty of more than Eo,
    ,000populationreeeire,in Pdditlm to the salary
    and cxpenscprorldedin Artlcsle   8142, R~C.8~,¶ms,
    as amen-    an allomume from a Olty ln tnmh Cotmty
    fur expoxme ln the ume of hlo o(rp ln the perfonr
    ante ot the duties aonneatedwith the Jmemile ds-
    pertmat   of 8aah oltrr
         ma Can theCmretablecl.ulycle&daadaWag
    as t&h at the maWtSme be a masher of t&e fire de-
    partmentof a olty rithln his prednet atad aweits
    p&yforhl6Barv~tos~f~depvtraat8aa
    UrefeemofoffXoep~~8yl~forhS.s                ee1~Iee8
    a8 ConatableV
                                               o? Texaspro-
          Artale 3.8,8ee, 40 of the C~~~etAntlon
riderrr
            %o penon dull hold or f#80relse,  at t&e ~60
    m        more th8n one 6iw omee of aolumn% 08,
    wept that t$ Jad.leeof the Peooe, aouuty    eoml.8~0
    m’,        n0tw  pdbxi0,ati p4maw8r. ame         of
    the xationalQe         the Hatlmal GtlcudReserr*amd
    fhe Mtioe1-8Reeem Carp8 of the onited Statsll,and
    emll8tedmen     of the IatUael Guard, the Xrtlond
    (iuardRetwru~ 323the orgaai8adremrveo of the


         The reLsrarrtpxwl.alonwof Artisle        of the Ibrlrsd
ClTll st&utes of yQQ& read as follOTs~




    andatthesmetlmebystwhcbmlWAnoe~nfer~
    dutieeof  8Oidofflae\peaanypeacieofffcerot         t&3
Ron. Tam A. Crnvon- page 8




                    be appointed, in the manner herein-
              lTheremay
    afterpmWted,    dieoxwetpetrmnsof 6oodmoral abarc
    aqter to 6er vea s jwenlle omaer   ior perlodllnet
    to exceedtuo (2) years from date of qpolntmsnt.
    Such offl0eI-oshallhove authorityoud it ohallbe
    theirduty to make lnveetlgtloneof all eafaem   re-
    ferredtll theinasauahbymohBoaFll; tobe reamt
    In Court and to reprewnt the lntePeEt@. o? tge l-
    nils lrheuthe case ie heard, aud to fum%oh to the
    Court and suuohlloardcay informOtioaand aeoiotoue.
    asBUChDW~~l~~~t)~e~dtOt~k0,~of(110
    c4hhil~beforeandaftertwtrlalan6toperfom~
    other aemUesfortheobUdasm~?wFe&mlbf
    the Court or etaId


              r p r c Tldedta uts?z 4mnIt1ee h nTlng l p a p mBtlo n
     ofnotlsre thanthirty4vothorrslad.(~008),rrlL'
     ztetmorethmom    hmamd tJmmMd (BwJoO), od
     e~ntplniry;a uit 0r more thata twnty-alne tamma&
     (a 0001 popma txon, 0nsj-00~                8e*-
     pointe&13J the CauutyJn~eriththe qp rL3 O?
     the canml~ebners*OourtO uhen in theiroplnlm the
     mm&sea of rpuoh0Moen     are nmdod w&me salwlsr
     oho31nOtemeedtmhundred      Qllan($mo)porlnoxL*
     and expmma not to exeeedtwo -dollam
     par YeaFIB..
              .In the lppolntmutof all $avenll~offioeroithe
     County Ju    aud t&eCouutyJuve&leBoardmafmeleat
     for eucboT ficremy8ahoolattemlanoeoff%aerorofYi-
     eera of the oounty,or of sub0016letrLets3.13 tlm
     aounty,-%hatmay be autaori~ed by law, and the eolq
     and expenseof maah jofst  3-Q     off%er or offiosra
     and atteatdaU0e
                   0fflOtWsohallbe pd.4 $OintiJ w                                                 fhe
     8o uutya a lchoolL~~t~~Bu;par,~baoisotdiri-
                 d
     a lo n   ta e y    ma y    u g F ee   up o n     l l l l *   ( r nmr sng              o m)



              The      def& nitio n        r st+a n    8y    B o miws           t?d   ed   TOl.     &   p a

~088, definesQlrollrPsentaotheprotif
                                   or&rlngfr~~~off%eeor
aap10ymemt;tbat rbioh loreoeiredao al%xilpQuatiotlfOrser-
~Neo, or uhbh 113annexedto the poo~eiml0nof 0fYloe aa wl-
                                                                     14
MO- Tan A. Craven -page4




zszeh     rraci
              pnmmbite;adr~trye~w@ publicor private.
      . It iinportsperquisite,sdvantag~ profltor m
ibriatag
       from the possesslouof aa offiae.
         kmhereofthe flredepartiaentarehaldtobepu~I~o
off~oere-- Sregoiref. city 0r hwui, z46 x.it.376;
                                                nsrab0 et
8l v* city of Waw# 262 a.wrm314
         WithIn the meaningof the above-q.KMd seatioa,o?
the Conetitutioo,t&e offiosof eonstable,~jmsn.%leoff$~
oity mawhnl and firaaDnare olv3.l0ffSceoof molmeak IU-
o~~~ooam3e,                       ir.nota.vozunfeev mmber
                  that the flrencra
           .




          0nthym         seal, theremu3~beforethb
the SentieU    queuilonas wntalned      In your queafioo
in an opS.nion rrltten et that t&e by 80x1.    Bruce W, -lbq&z&Ae-
tit8nt Attimwy oeneru, and rm              to mm AttanBb 6hq4-
mfq Couuq Attorney, Dlakmm, fexaa, thedepartMatralI(Itmt
the oity WUld ham no autixwityto pay the bonsWe auon&ly
salarywahout oolmtitutlng       haila poli0eomoa     of tb4 clity.
We wneur uith this ruling* See 34 Tot. Jur. Sec. lr, p. 347,
348 and Sac; ThomasYO Abe-thy County Lima lndqendent 6&001
DistrSot,890 81 W. 18%
         'Pbeoooeptameofmd       qualiifsatioosfortWaffS.00
ofeltymarsbul raul4 *wfoao,         IPlount*aYa5fhtionofthe
oft3.ee of 5on~tabl~~ Torn0 tr Roohmt&ler, 421 Iklr.63L

          ln unwer to yoourque8t*lls 1 aud'a, it Illth6~epsTw
loonof this deputinent that the twnetableis inhibitedBy AFti-
ale 16, ma. y), frotaeeeeitingunder the prerisioneof AHi-
51esssr R4 Ce &, lsn& sayoompemsatimforpwfoma3Sgthe.
       of oity IMcFehm. s!Ma eo&a.onof the ountltltut~
llutieli                                                sl#
          Withrefereaaetoyour wcond qu0sti.o~p~Ifu
note that Artisle6142, mi aaWxled,piwtldesfor the uppoInt-
,mentoS theCountyduvumlleofflwr,     andpresoribam tbeaua-
pezmatlol¶Imdcup-t&bePllowedtotbat            0mOth   Ajtms-
nfie offX5er of the county, beS.ng a publlo ofYber, ia rwt-
ed8itbal1tt4epom3rW       aatMrityofpoliaeoffieerm4w
shea      lR5ldPalt
                  to thar omow      tbro~ut the aolmtv.
peisationvhiok op 0ffiW                   is to reW%ve Tar &iron 8ervlce~,
or   imp?6~6   tapon   him   the   duty    OS   perfoming         hi6   sehice     %?I#-
out specifically fixLug any wmgenaatfon therefer,he mm-
not lawfullywntraot or reoeivefrm any other wtnwe sag
addl.t10nal wnpemsation.
             Sn answer to yfmr seoond question,therefore,It
ie the opinlcm    cl'  tbie depart&rent
                                      thUt a cm&y &menl.leof-
freer appointedunder the provision6oi Article6142, RC.S.,
Jgza, as amrded, 2s not authorSmd te reeeirean allovanee
trou a city uithin suah wtmty l'orexpensein the use of his
oar in theperf'omanoeof theduties wnnectedwith the Juve-
nile clepartmont     or such afty, asfauuing
                                           euch dntleoof fhe
wunty &av&d,lsvffioer to aover an& lmlude tba atnabM
6wh oity vwld he aUhoehied to hay0 perfomed amE veated
in 6ny city police o+fiaer*
               Trustlugthe above -ers                  yoore questlone,          we re-




                                                BY


                                                             OPlNlON
                                                            COMMIITEE